DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the limitation “determining one or more options to mitigate the system bias during a post-processing stage,” is not understood by the examiner. There is clearly some sort of processing happening to determine one or more options to mitigate the system bias. So the “post-processing stage” limitation is not understood because clearly processing is still happening. 

	Claims 2 – 4, 7, 9 and 10 depend on claim 1, therefore they are also rejected. 

As to claims 5 and 6, the limitation “determining one or more options to mitigate the system bias during a pre-processing stage,” is not understood by the examiner. There is clearly some sort of processing happening to determine one or more options to 

As to claim 8, the “processing stage” and the “post-processing” stage are not understood by the examiner. The computing device doesn’t stop processing. Input, training, display, results, and output...the computing device is continuously processing. Therefore, it is not understood how it’s a post-processing stage. 

As to claim 11, the limitation “determining one or more options to mitigate the system bias during a post-processing stage,” is not understood by the examiner. There is clearly some sort of processing happening to determine one or more options to mitigate the system bias. So the “post-processing stage” limitation is not understood because clearly processing is still happening. 

	Claims 12 – 13, 16, 17, 19 and 20 depend on claim 11, therefore they are also rejected. 

As to claims 14 and 15, the limitation “determining one or more options to mitigate the system bias during a pre-processing stage,” is not understood by the examiner. There is clearly some sort of processing happening to determine one or more options to mitigate the system bias. So the “pre-processing stage” limitation is not understood because clearly processing is continuously happening.  




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 3, 5 – 13, 15, 16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Silberman et al (US 2017/0330058).
As to claim 1, Silberman et al a teaches computing device (paragraph [0104]... computing device (e.g., a server or a computing device of a cloud-based computing service provider) 1200) comprising:
a processor (paragraph [0104]...one or more processors 1202);
a network interface (paragraph [0104]...communication interfaces 1206) coupled to the processor to enable communication over a network;
a storage device (paragraph [1040]...memory 1204 and mass storage devices 1212) coupled to the processor;
an audit engine (paragraph [0046]...architecture 400 to analyze event timelines) stored in the storage device, wherein an execution of the audit engine by the processor paragraph [0046]...architecture 400 may be used to make other decisions, such as whether to admit a student to an institute of high learning (e.g., based on their grades, extra-curricular activities, social media postings, and the like), how much credit to extend to an individual or business (e.g., rather than whether or not to extend a particular amount of credit), and the like), comprising:
identifying a presence of bias in one or more machine learning models  (paragraph [0049]...a bias monitoring model (BMM) 427 may be a second machine learning model that is trained using unbiased data (or pseudo-unbiased data) to make BMM decisions 436) of a decision making system (paragraph [0046]...architecture 400 may be used to make other decisions, such as whether to admit a student to an institute of high learning (e.g., based on their grades, extra-curricular activities, social media postings, and the like), how much credit to extend to an individual or business (e.g., rather than whether or not to extend a particular amount of credit), and the like ; paragraph [0048]...decision data 424 may include a decision ; paragraph [0049]... PM decisions 434...BMM decisions 436);
for each of the one or more machine learning models, identifying a presence of bias in an output of the machine learning model (paragraph [0049]...PM decisions 434 may be compared with the BMM decisions 436 to determine whether the PM decisions 434 exhibit bias and to identify which factors are contributing to the bias);
determining one or more options to mitigate a system bias during a processing stage (paragraph [0064]... one or more of the rules in the decision-making process may be potentially biased against the selected category. If the difference satisfies a predetermined threashold, indicating potential bias, then the category is flagged for further analysis), based on the identified presence of bias for each of the one or more machine learning models;
determining one or more options to mitigate the system bias during a post-processing stage (paragraph [0095]...a determination may be made whether the conflict counter satisfies a threshold. In response to determining, at 1012, that "no", the conflict counter does not satisfy a threshold (e.g., relatively few conflicts between the BMM decisions and the PM decisions have occurred), then the process proceeds to 1014. In response to determining, at 1012, that "yes", the conflict counter satisfies a threshold amount (e.g., the number of conflicts occurring between the BMM decisions and the PM decisions has crossed a threshold), then the process proceeds to 1016, where the PM is modified (e.g., to reduce bias) and the conflict counter is reset (e.g., initialized to zero). The process then proceeds to 1014. If the BMM and PM produce more than a threshold number of conflicting decisions, then the PM is likely biased and is modified to reduce the bias (e.g., by identifying which features are contributing to the bias and distributing the bias across all features) ; Examiner’s Note: The examiner doesn’t put much weight into the limitation “post-processing stage” because the computing device does some sort of processing to determine one or more options to mitigate the system bias and paragraph [0104] clearly teaches that the computing device 1200 may include one or more processors 1202. However, the bias is reduced based on outputted results, therefore the limitation “determining one or more options to mitigate the system bias during a post-processing stage” is clearly shown), based on the identified presence of bias in each output (paragraph [0108]... PM decisions 434...BMM decisions 436) of the one or more machine leaning models; and
providing a combination of options, comprising (i) at least one processing option for the processing stage selected from the one or more options to mitigate the system bias during the processing stage, and (ii) at least one post-processing option for the post-processing stage selected from the one or more options to mitigate the system bias during the post-processing stage, wherein the combination of options accommodates a threshold bias limit to the system bias (paragraph [0074]...for categories that have been flagged (e.g., identified) as potentially biasing (skewing) decisions, the differences between the weight in each flagged category and the weight in the corresponding reference may be summed over all categories. If the sum is determined to satisfy a threshold, the decision may be flagged as potentially biased. If the sum does not satisfy the threshold, the decision is likely unbiased. In either case (biased or unbiased), the potential bias markers, weighted gap differences, and sum total may be provided for further analysis) and a total bias mitigation cost threshold of the decision-making system (paragraph [0032]...bias may cause unintentional discrimination based on race, gender, nationality, or the like. By reducing bias to a relatively small amount (e.g., below a predetermined threshold), a business or a university may be able to avoid lawsuits or other actions alleging discriminatory lending practices, discriminatory admission practices, and the like. In addition, the bias monitoring classifier (e.g., model) enables the business or university to demonstrate the lack (or relatively small amount) of bias in the decision -making process, thereby averting potentially costly and time consuming legal action).

As to claim 2, Silberman et al teaches the computing device, wherein execution of the audit engine (paragraph [0046]...architecture 400 to analyze event timelines) further configures the computing device (paragraph [0104]... computing device (e.g., a server or a computing device of a cloud-based computing service provider) 1200) to perform an act (paragraph [0046]...architecture 400 may be used to make other decisions, such as whether to admit a student to an institute of high learning (e.g., based on their grades, extra-curricular activities, social media postings, and the like), how much credit to extend to an individual or business (e.g., rather than whether or not to extend a particular amount of credit), and the like), comprising: identifying a presence of bias in a training data of the decision-making system (paragraph [0049]...a bias monitoring model (BMM) 427 may be a second machine learning model that is trained using unbiased data (or pseudo-unbiased data) to make BMM decisions 436).

As to claim 3, Silberman et al teaches the computing device, wherein each of the one or more models is based on the training data (paragraph [0024]...a production model (PM) refers to a machine learning (e.g., algorithm) that has been trained using historical data to make decisions. A bias monitoring model (BMM) refers to a machine learning model that has been trained using unbiased (or pseudo-unbiased) data. For ease of discussion, many of the examples provided herein use a model that provides a binary, e.g., yes or no, decision (result)).

As to claim 5, Silberman et al teaches the computing device, wherein execution of the audit engine (paragraph [0046]...architecture 400 to analyze event timelines) further configures the computing device to perform an act (paragraph [0046]...architecture 400 may be used to make other decisions, such as whether to admit a student to an institute of high learning (e.g., based on their grades, extra-curricular activities, social media postings, and the like), how much credit to extend to an individual or business (e.g., rather than whether or not to extend a particular amount of credit), and the like), comprising: determining one or more options to mitigate a system bias during a pre-processing stage (paragraph [0049]...AI engine 410 may modify the business rules modified to reduce the bias in the PM decisions 434), based on the determined presence of bias in the training data (paragraph [0025]...Differing decisions between the PM and BMM may indicate bias in the PM. The rules used by the PM may be modified and the PM retrained to reduce bias).

As to claim 6, Silberman et al teaches the computing device, wherein the combination of options further includes at least one pre-processing option for the pre-processing stage selected from the one or more options to mitigate the system bias during the pre-processing stage (paragraph [0049]...AI engine 410 may modify the business rules modified to reduce the bias in the PM decisions 434 ; paragraph [0027]...a difference between the first decision and the second decision may be determined and a determination may be made whether the difference between the first decision and the second decision satisfies a threshold. A policy may be used to select either the first decision or the second decision).

paragraph [0032]...bias may cause unintentional discrimination based on race, gender, nationality, or the like. By reducing bias to a relatively small amount (e.g., below a predetermined threshold), a business or a university may be able to avoid lawsuits or other actions alleging discriminatory lending practices, discriminatory admission practices, and the like. In addition, the bias monitoring classifier (e.g., model) enables the business or university to demonstrate the lack (or relatively small amount) of bias in the decision -making process, thereby averting potentially costly and time consuming legal action) is based on at least one of: (i) a computing resources involved, (ii) a time involved (paragraph [0032].. time consuming legal action), (iii) an energy involved, and (iv) a monetary cost (paragraph [0032]...averting potentially costly), of the combination of options.

As to claim 9, Silberman et al teaches the computing device, wherein execution of the audit engine (paragraph [0046]...architecture 400 to analyze event timelines) further configures the computing device to perform acts (paragraph [0046]...architecture 400 may be used to make other decisions, such as whether to admit a student to an institute of high learning (e.g., based on their grades, extra-curricular activities, social media postings, and the like), how much credit to extend to an individual or business (e.g., rather than whether or not to extend a particular amount of credit), and the like), comprising:
identifying one or more sensitive attributes used in the decision-making system (paragraph [0046]...architecture 400 may be used to make other decisions, such as whether to admit a student to an institute of high learning (e.g., based on their grades, extra-curricular activities, social media postings, and the like), how much credit to extend to an individual or business (e.g., rather than whether or not to extend a particular amount of credit), and the like ; paragraph [0048]...decision data 424 may include a decision ; paragraph [0049]... PM decisions 434...BMM decisions 436); and 
paragraph [0028]...individual events in the event timeline may be grouped into a plurality of categories, such as, for example, one or more demographics, one or more locations, one or more financial events, one or more educational levels, or other event type) and (ii) a leak of private information.

As to claim 10, Silberman et al teaches the computing device, wherein identifying the presence of bias in one or more machine learning models (paragraph [0049]...a bias monitoring model (BMM) 427 may be a second machine learning model that is trained using unbiased data (or pseudo-unbiased data) to make BMM decisions 436)  comprises at least one of:
identifying a direct discrimination (paragraph [0055]... grouping events in event timelines into categories, the model may, for example, group similarly named events into a category, group events in a predefined "class" (e.g., internal or external, financial or social, direct or indirect)); and
identifying an indirect discrimination (paragraph [0055]... grouping events in event timelines into categories, the model may, for example, group similarly named events into a category, group events in a predefined "class" (e.g., internal or external, financial or social, direct or indirect)).

Claim 11 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 

Claim 12 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons as above. 




Claim 14 has similar limitations as claim 5. Therefore, the claim is rejected for the same reasons as above. 

Claim 15 has similar limitations as claim 6. Therefore, the claim is rejected for the same reasons as above. 

Claim 16 has similar limitations as claim 7. Therefore, the claim is rejected for the same reasons as above. 

Claim 19 has similar limitations as claim 9. Therefore, the claim is rejected for the same reasons as above.

Claim 20 has similar limitations as claim 10. Therefore, the claim is rejected for the same reasons as above.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silberman et al (US 2017/0330058) in view of Srivastava et al (US 2019/0362396).
As to claim 4, Silberman et al teaches the computing device, wherein execution of the audit engine (paragraph [0046]...architecture 400 to analyze event timelines) further configures the computing device to perform acts (paragraph [0046]...architecture 400 may be used to make other decisions, such as whether to admit a student to an institute of high learning (e.g., based on their grades, extra-curricular activities, social media postings, and the like), how much credit to extend to an individual or business (e.g., rather than whether or not to extend a particular amount of credit), and the like), comprising displaying on a monitor  (paragraph [0107]...display device 1208, such as a monitor may be included in some implementations for displaying information and images to users) of the computing device.
Silberman et al fails to explicitly show/teach a score indicating a level of bias in the training data; for each one or more machine learning models, a score indicating a 
However, Srivastava et al teaches a score indicating a level of bias in the training data (paragraph [0021]...a given rating (e.g., bias rating 118) can indicate whether a service is biased, anti-biased, or otherwise); for each one or more machine learning models, a score indicating a level of bias in the model (paragraph [0036]...a given rating (e.g., bias rating 118) can indicate whether a service is biased, anti-biased, or otherwise); and for each output of the one or more machine learning models, a score indicating a level of bias in the output (paragraph [0031]...rating component 116 can assign bias rating 118 based on bias determination 114 of whether bias exists in output data 112).
	Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Silberman et al to have a a score indicating a level of bias in the training data; for each one or more machine learning models, a score indicating a level of bias in the model; and for each output of the one or more machine learning models, a score indicating a level of bias in the output, as in Srivastava et al for the purpose of avoiding intended, perceived and/or accidental bias

Claims 8, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silberman et al (US 2017/0330058) in view of Frank et al (US 2016/0224803).
As to claim 8, Silberman et al teaches the computing device, wherein:
the processing stage (paragraph [0104]...one or more processors 1202) and the post-processing stage (paragraph [0104]...one or more processors 1202) each have a different type of bias mitigation cost (paragraph [0032]...bias may cause unintentional discrimination based on race, gender, nationality, or the like. By reducing bias to a relatively small amount (e.g., below a predetermined threshold), a business or a university may be able to avoid lawsuits or other actions alleging discriminatory lending practices, discriminatory admission practices, and the like. In addition, the bias monitoring classifier (e.g., model) enables the business or university to demonstrate the lack (or relatively small amount) of bias in the decision -making process, thereby averting potentially costly and time consuming legal action) and execution of the audit engine (paragraph [0046]...architecture 400 to analyze event timelines) further configures the computing device to perform acts
Silberman et al fails to explicitly show/teach that the execution of the audit engine further configures the computing device to perform acts comprising: applying an equalization factor to the type of cost of the processing stage to obtain a universal cost of each option of the processing stage; applying an equalization factor to the type of cost of the post-processing stage to obtain a universal cost of each option of the post-processing stage; and the total bias mitigation cost threshold of the decision-making system is based on a total universal cost of the at least one selected processing option for the processing stage plus the at least one selected post-processing option for the post-processing stage.
However, Frank et al teaches execution of the audit engine (paragraph [1391]... external entity operating automatically (e.g., a company operating risk auditing utilizing an algorithm)) further configures the computing device to perform acts comprising: applying an equalization factor (paragraph [1401]...the first set of measurements has a variance (v.sub.1) that is higher than the variance of second set of measurements (v.sub.2). Consequently, if the risk function module 849 implements a function that behaves like the function R(v) described above, with other things being equal, it is expected that v.sub.1>v.sub.2 implies that R(v.sub.i)<R(v.sub.2)) to the type of cost of the processing stage to obtain a universal cost of each option of the processing stage (paragraph [0199]...the difference may be expressed via a cost function of the form cost(x,y) that can determine a perceived cost for predicting that the measurement will be x when in practice the measurement is y. Thus, in this embodiment, the threshold may correspond to a certain value returned by the cost function); applying an equalization factor to the type of cost of the post-processing stage to obtain a universal cost of each option of the post-processing stage; and the total bias mitigation cost threshold of the decision-making system is based on a total universal cost of the at least one selected processing option for the processing stage plus the at least one selected post-processing option for the post-processing stage (paragraph [0800]...all samples in the training data have the same weight, then the training weight of a set of samples may be considered equivalent to a proportion that equals the number of samples in the set divided by the total number of samples).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Silberman et al the execution of the audit engine further configures the computing device to perform acts comprising: applying an equalization factor to the type of cost of the processing stage to obtain a universal cost of each option of the processing stage; applying an equalization factor to the type of cost of the post-processing stage to obtain a universal cost of each option of the post-processing stage; and the total bias mitigation cost threshold of the decision-making system is based on a total universal cost of the at least one selected processing option for the processing stage plus the at least one selected post-processing option for the post-processing stage, as in Srivastava et al for the purpose of improving the user experience and maintain user privacy.

Claim 17 has similar limitations as claim 8. Therefore, the claim is rejected for the same reasons as above.

Claim 18 has similar limitations as claim 8. Therefore, the claim is rejected for the same reasons as above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/BRANDON S COLE/Primary Examiner, Art Unit 2122